Sn the Gunited States Court of Federal Claing

OFFICE OF SPECIAL MASTERS
Filed: September 7, 2021

ok ok ok ok ok ok ok ok ok ok ok ok ok
DONNA WORCESTER, * UNPUBLISHED
ok
Petitioner, * No. 16-1641V
ok
v. * Special Master Gowen
ok
SECRETARY OF HEALTH * Stipulation for Award;
AND HUMAN SERVICES, * Influenza (“flu”) vaccine;
* Guillain Barré syndrome (“GBS”).
ok
Respondent. *

* > * FF * * KF KK HK HK KK HK

Randy M. Hitchcock, Whitfield Sharp & Hitchcock, LLC, Marblehead, MA, for petitioner.
Althea W. Davis, U.S. Department of Justice, Washington, D.C., for respondent.

DECISION FOR STIPULATION!

On December 13, 2016, Donna Worcester (“petitioner”), filed a petition for
compensation under the National Vaccine Injury Program.” Petition at Preamble (ECF No. 1).
Petitioner received an influenza vaccine on October 22, 2014. Id. at Preamble; Stipulation for
Award (ECF No. 95). Petitioner alleges that as a result of receiving the flu vaccine, she suffered
Guillain Barre syndrome (“GBS”). Stipulation at {[ 4.

On September 7, 2021, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Respondent denies that the flu vaccine is the cause
of petitioner’s alleged injuries, or any other injury or her current condition. /d. at J 6.
Nevertheless, maintaining their respective positions, the parties now agree that the issues

 

1 Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” /d. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. /d.

2 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
between them shall be settled and that a decision should be entered awarding the compensation

to the petitioner according to the terms of the stipulation attached hereto as Appendix A. 7d. at {
7.

The stipulation provides:

1) A lump sum of $150,248.44 in the form of a check payable to petitioner. This
amount represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a).

I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The Clerk of the Court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation.?

IT IS SO ORDERED.

s/Thomas L. Gowen
Thomas L. Gowen
Special Master

 

3 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

DONNA WORCESTER, )
)

Petitioner, ) No. 16-1641V

) Special Master

V. ) Thomas Gowen
)
SECRETARY OF HEALTH )
AND HUMAN SERVICES, )
)
Respondent. )
)
STIPULATION

The parties hereby stipulate to the following matters:

1. Donna Worcester, petitioner, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of an influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the
“Table’”), 42 C.F.R. § 100.3 (a).

2. Petitioner received a flu vaccine on October 22, 2014.

3. The vaccine was administered within the United States.

4. Petitioner alleges that she suffered Guillain Barré Syndrome (“GBS”) as the result of
her flu vaccination. Petitioner further alleges that she suffered the residual effects of her alleged
injury for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action
for damages on her behalf as the result of her alleged vaccine injury.

6. Respondent denies that the flu vaccine caused petitioner’s alleged GBS or any other

injury or her current condition.
7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $150,248.44 in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under 42 U.S.C.

§ 300aa-1S(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and her attorney represent that they have identified to respondent all
known sources of payment for items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42
U.S.C§ 1396 et seq.)), or entities that provide health services on a pre-paid basis.

11. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.
12. The parties and their attorneys further agree and stipulate that, except for any award
for attorney’s fees and litigation costs, and past unreimbursed expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the flu vaccination administered on October 22, 2014, as
alleged in a petition for vaccine compensation filed on or about December 13, 2016, in the
United States Court of Federal Claims as petition No. 16-1641V.

14. lf petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

15. Ifthe special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.
16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
partics hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner’s alleged GBS or
any other injury or her current condition.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,
PETITIONER:

Lang Were ic

DONNA WORCESTER

ATT, EY OF RECORD FOR
PE ONKR: |

  

\

 

RANDY M. HITCHCOCK, ESQUIRE
Whitfield Sharp & Hitchcoc

196 Atlantic Avenue

Marblehead, MA 01945

(781) 639-1862
randyhitchcock@sharplaw.net

AUTHORIZED REPRESENTATIVE OF
THE SECRETARY OF HEALTH AND
HUMAN SERVICES:

 

Dake Wshlar, PNSc, for
TAMARA OVERBY “
Acting Director, Division of

Injury Compensation Programs
Healthcare Systems Bureau
Health Resources and Services

Administration
U.S. Department of Health

and Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

Dated: 049 lox kev)

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

de SHAY Pear Any —
HEATHER L. PEARLMAN

Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice

P. O. Box 146

Benjamin Franklin Station

Washington, D.C. 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

Odo Wolken Daw

ALTHEA WALKER DAVIS
Senior Trial Counsel

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
(202) 616-0515

Althea. Davis@usdoj.gov